FIRST COURT OF APPEALS
         301 Fannin Street
                                                               5S U.S. POSTAGE » PITNEY BOWES
         Houston, Texas 77002-2066
                                                                   fffc'
         RE:   Case   No.    01-15-00344-CV


Style:   Roland   Jackson and Kim Jack-son                     ?S 02 1VY
                                                               *S. 0001372104 AUG 31   2015
    v.   Donald   Jefferson


     The   appellant's brief has been received and filed August 31,                   2015      in
the above referenced cause.                  The appefLlee^s brief is due on or before
September 30,     2015.

     Oral argument has been waived.

T. C. Case # 1058307                     \       Christopher A. Prine, Clerk of the Cour
                                 Kim    Jackson
                                 3630
                                 Spring, TX/ 77388                          ii TF



                              77'3'     d£- 1889        0©@9/84./l!5
           NIXIE

                            PETURN       TO 5ENDEK
                 NO
                       nPirwsB«LE              AS   ADDRESSED
                       ""uNa'blE TO FORWARD
                                               *0933    (8972-31-46
           BC:    7.7 802 ZQ6.699
           „ COURT OF APPEAL, FIRST DISTRICT
            301 Fannin Street                                        U.S. POSTAGE » PITNEY BOWES
            Houston, Texas 77002-2066


            RE:     Case No.    01-15-00344-CV                       ZIP 77002
                                                                     02 1VY
                                                                     0001372104 AUG 31    2015
Style:      Roland    Jackson and Kim Jackson
      v.    Donald    Jefferson


          On August 31, 2015 the Court GRANTED the Appellant's motion to extend
time to file brief in the referenced cause to August 31,                2015.



T.   C.    Case #   1058307                       Gharrs top her a. Prine, Clerk of the Court

                                   Kim     Jacksoni
                                   3630 Cypressksjle
                                   Spring,\TX /7|38^ \ \
                                  773      DE 1889         8039/84/15
                  NIXIE
                                BE-ruBii    TO   5ENDER      ___,*
                     MnT r** tLlCrasle as addressed
                     NQT DEUNABL"E TO FORWARD
            FIRST COURT OF APPEALS
           § 301 Fannin Street                                                  U.S.POSTAGE » PITNEY BOWES
            Houston, Texas 77002-2066
                                                                                                   2£^§».5
            RE:     Case No.     01-15-00344-CV
                                                                           if   ZIP 77002
                                                                                02 W
Style:      Roland    Jackson and Kim Jackson,
                                                                                0001372104 AUG     31. 2015
      v.    Donald    Jefferson


          The appellant's brief has"^fceeh /received and filed August 31,                           2015 in
the above referenced cause.                    j^he \ japp'ellee' s brief is due on or before
September 30,        2015.

          Oral argument has bee\n waive

T.   C.    Case #   1058307                        Christopher A. Prine,              Clerk of the Court

                                    RoUanH \J Jackson
                                    363,0 /Cypressdale
                                    Sprilig, TX 773 88                                      LiTF



               NIXIE              773     DE     .8 89             1009/84/IS
                                 RETURN    TO     SENDER
                     mat f'cLIVEP,ABL£            AS      ADDRESSED
                             "unable* to forward
               BC:    77002286699                 .* ©93 3 -08 989- 3 1-41
                                                    i   iiii   a   191   i!11   III
            COURT OF APPEAL, FIRST DISTRICT
            301 Fannin Street                                    £S U.S.POSTAGE»PITNEYBOWES
            Houston, Texas 77002-2066


            RE:     Case   No.   01-15-00344-CV                      ZIP 77002
                                                                     02 1W
                                                                     0001372104 AUG 31   2015
Style:      Roland    Jackson and Kim Jackson
      v.    Donald    Jefferson


          On August 31, 2015 the Court GRANTED £he Appellant's motion to extend
time to file brief in the refereiwaed .cause ko August 31, 2015.


T.   C.    Case #   1058307                        Christopher A. Prine, Clerk of the Court
                                                  -*fe
                                    Roland yLJajtkson'
                                    3630 Cypres-sdale
                                    Spring,,/ TX 77388                        UTF


                                    77B    CE     1889      7209/84/15
                  NIXIE
                                  RETURN    TO     SENDER
                      MOT nci TVBRAS.LS AS ADDRESSED
                      "   "~UNA3LE TO FORWARD
                  BC 77002286699                   * 0933-8S963- 31-46
                     ^l».M.^.U|»-klIHiHtt},"-U-M.,ll»rl!!,4!Hll,,l!il,li,,J